Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 allowed.

Regarding claim 1, the prior art of record fails to teach an energy harvesting circuit electrically coupled in parallel over the pair of ends of the second conducting element, wherein the energy harvesting circuit is adapted for being connected to the second conducting element during transmission by a switch; a rechargeable power source coupled to the energy harvesting circuit, wherein the rechargeable power source is adapted for being charged by the energy harvesting circuit, and a switching component comprising a pin-diode circuited in parallel to the energy harvesting circuit, wherein the pin-diode is adapted to redirect a current as soon as the rechargeable power source is charged to a sufficient voltage, in combination with all other limitations of claim 1. 
Claims 2-9, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 

Regarding claim 10, the prior art of record fails to teach switching a harvesting circuit in parallel at the pair of ends of the second conducting element, wherein the harvesting circuit is adapted for being connected to the second conducting element during transmission by a switch; harvesting electric energy from the first conducting element by inducing the harvesting current from the first conducting element to the second conducting element, and passing the harvesting current to the harvesting circuit by the second conducting element, in combination with all other limitations of claim 10.
Claims 11-12, definite and enabled by the specification, are allowed through a dependence on allowed claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868